HAWKINS, J.
Conviction is for theft of an automobile; punishment being two years in the penitentiary.
The car in question was stolen on July 23d in Jefferson county, and appellant was found in possession of it in the city of Houston on August 6th.
The motion for new trial was overruled, and notice of appeal given on October 5th, and the court adjourned the 'same day. No order was made extending the time for filing bills of exception. The three bills of exception found in the record were not filed in the trial court until January 2d, nearly, two months after the statutory time (30 days) for filing bills had expired. They cannot'be considered.
The judgment is affirmed.